DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, species V, claims 1-5, 8, 9, 11-14, 17, 18 and 20, in the reply filed on September 25, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 7, 10, 15, 16, 19, 21 and 27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 25, 2020.
Claims 8 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 8 and 17 are depend on withdrawn claims 7 and 15, respectively.
Claims 2-5 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Fig. 26 for the claim limitations of "the second region constitutes a portion of the first main surface", as recited in claim 2, line 2, and this feature is found on unelected embodiment of Fig(s). 7, 9, 27 and/or 28.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Typographical errors. Changing "tine" to "line" (page 19, line 11) is suggested.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 11-14, 18 and 20 are objected to because of the following informalities:  A comma should be inserted after "device" (claim 1, line 1); and a colon should be inserted after "includes" (claim 1, line 11), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemieniee et al. (2014/0021484).
As for claim 1, Siemieniee et al. show in Fig. 1 (attached) and related text a silicon carbide semiconductor device comprising: 
a silicon carbide substrate 100 having a first main surface 101 and a second main surface Sub2 opposite to the first main surface; 
a gate insulating film 22; and 
a source electrode 30, wherein 
a gate trench T1 and a source trench 301 are provided in the first main surface, 
the gate trench is defined by a first side surface T1ss continuous to the first main surface and a first bottom surface T1bs continuous to the first side surface, 
the source trench is defined by a second side surface T2ss continuous to the first main surface and a second bottom surface T2bs continuous to the second side surface, 
the silicon carbide substrate includes 
     a drift region 112/111 having a first conductivity type ([0024]; [0026], lines 3-6), 
     a body region 14 provided on the drift region and having a second conductivity type different from the first conductivity type ([0023], lines 4-7), 

     a first region (remaining portion of) 15 between the second bottom surface and the second main surface, the first region having the second conductivity type ([0022], lines 7-9), and 
     a second region 16/(a portion of) 15 (i.e. directly below T2bs) in contact with the first region, the second region constituting at least a portion of the second side surface and the second bottom surface, the second region having the second conductivity type ([0022], lines 7-9; [0023]), 
the gate insulating film is in contact with the drift region, the body region, and the source region at the first side surface, and the gate insulating film is in contact with the drift region at the first bottom surface, and 
the source electrode is in contact with the second region at the second side surface and the second bottom surface. 

    PNG
    media_image1.png
    597
    836
    media_image1.png
    Greyscale




As for claim 12, Siemieniee et al. show the second region has a third region (a portion of) 15 (i.e. directly below T2bs) and a fourth region 16, the third region being in contact with the first region, the fourth region being continuous to the third region, the fourth region being in contact with the drift region, and 
a concentration of a second conductivity type impurity in the second bottom surface is higher than a concentration of the second conductivity type impurity in a boundary between the third region and the fourth region ([0023], lines 13-14). 

As for claim 18, Siemieniee et al. show the silicon carbide substrate further includes an impurity region 114, the impurity region having the first conductivity type, the impurity region being located between the first bottom surface and the second main surface, the impurity region facing the first region, and 
a concentration of a first conductivity type impurity in the impurity region is higher than a concentration of the first conductivity type impurity in (a portion (i.e. 112) of) the drift region ([0024], lines 4-5; [0025], lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemieniee et al. (2014/0021484) in view of Kudou et al. (2012/0205670).
As for claims 13 and 14, Siemieniee et al. disclosed substantially the entire claimed invention, as applied to claim 11 above, except an angle of the first side surface relative to the first bottom surface is more than or equal to 50° and less than or equal to 65°; and an angle of the second side surface relative to the second bottom surface is more than or equal to 50° and less than or equal to 65°, respectively.

Siemieniee et al. and Kudou et al. are analogous art because they are directed to a silicon carbide semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Siemieniee et al. with the specified feature(s) of Kudou et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an angle of the side surface relative to the bottom surface is more than or equal to 50° and less than or equal to 65°, as taught by Kudou et al., in Siemieniee et al.'s device, in order to increase a contact area of the device and improve the performance of the device.
Generally, differences in angle do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

an angle of the second side surface relative to the second bottom surface is more than or equal to 50° and less than or equal to 65°.

As for claim 20, Siemieniee et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the first main surface corresponds to a {0001} plane or a plane angled off by less than or equal to 80 relative to the {0001} plane.
Kudou et al. teach in Fig. 1 and related text the first main surface corresponds to a {0001} plane or a plane angled off by less than or equal to 80 relative to the {0001} plane ([0112]).
Siemieniee et al. and Kudou et al. are analogous art because they are directed to a silicon carbide semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Siemieniee et al. with the specified feature(s) of Kudou et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first main surface corresponds to a {0001} plane or a plane angled off by less than or equal to 80 relative to the {0001} plane, as taught by Kudou et al., in Siemieniee et al.'s device, in order to ease integration of electronic applications and reduce manufacturing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811